LITHIUM SECONDARY BATTERY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
 
Response to Amendment
In response to communication filed on 4/8/2021:
Claims 1, 4, and 13 have been amended; claims 2 and 3 have been cancelled. No new matter has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot based on grounds of new rejection necessitated by amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 2018/0145323 A1) and further in view of Park et al. (US 2016/0049647 A1).
Regarding claim 1, Yoo et al. teach a lithium secondary battery (Abstract)
a cathode formed from a cathode active material including a first cathode active material particle (Paragraph 0124) and a second cathode active material particle (Paragraph 0127); an anode (Paragraph 0130); and
a separation layer interposed between the cathode and the anode (Paragraph 0132), wherein the first cathode active material particle includes a lithium metal oxide in which at least one metal forms a concentration gradient region (Paragraphs 0123-0124 disclose a concentration gradient between the central and surface portion of the material.). However, Yoo et al. do not specifically teach wherein the second cathode active material particle includes primary particles being aggregated with each other, the primary particles having different shapes or crystalline structures from each other, wherein the different shapes include a first shape including a granular shape or a spherical shape and second shape including a rod shape or a needle shape.
Park et al. teach a cathode active material for a lithium ion battery (Abstract) which includes primary particles being aggregated with each other (Abstract, fig. 26A)), the primary particles having different shapes or crystalline structures from each other, wherein the different shapes include a first shape including a granular shape or a spherical shape and second shape including a rod shape or a needle shape (Fig. 3 and paragraph 0087 discloses changes in shape starting from the interior to the exterior in that primary particles of relatively circular type having width and length of 0.8 to 1.2 are formed in the interior, and primary particles having increased aspect ratio as going to the surface are agglutinated.), wherein the first shape is arrange in a central region of the second cathode active material particle, and the second shape is arranged in a peripheral region of the second cathode active material particle surrounding the central region (Paragraphs 0085 and 0086 disclose the primary particle of the first interior is characterized that the a-axis direction length to c-axis direction length ratio of the primary particle of the first interior may be 0.5 to 2.0 (an aspect ratio of 1 is a sphere), and the a-axis direction length to c-axis direction length ratio of the primary particle of the second interior may be 2 to 30 (an aspect ratio up to 30 is rod-like)..
Therefore, it would have been obvious to one of ordinary skill in the art to modify Yoo with Park in order to improve battery output and electric energy generated inside of the particle can be effectively delivered due to reduced contact resistance between the particles. As a result, high capacity can be displayed.
Regarding claim 4, the combination of Yoo and Park et al. teach the lithium secondary battery according to claim 1. However, they do not teach wherein the second cathode active material particle includes a first particle arranged in a central region and a second particle arranged in a peripheral region, and the first particle and the second particle have different shapes or crystalline structures from each other or wherein the central region of the second cathode active material particle includes an area within a region corresponding to 20% to 80% of a radius from a center of the second cathode active material particle.
However, Yoo et al. disclose using NCM532 (Paragraph 0127) which is identical to the lithium metal oxide used in the current application and Park et al. disclose using particles of different shapes for the cathode active material (Paragraphs 0085-0087).
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
II. 	COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that 
As such, it would be obvious for the NCM532 of Yoo in combination with Itou to include primary particles having different shapes or crystalline structures from each other being that it is identical to the compound as claimed and indicated in the specifications.
Regarding claims 5-7, Yoo and Park et al. teach the lithium secondary battery according to claim 1. Further, Yoo teaches wherein the first cathode active material particle includes a core portion, a shell portion, and a concentration gradient region between the core portion and the shell portion, wherein the concentration gradient is formed in the concentration gradient region (Paragraph 0124 disclose a concentration gradient for Ni and Mn.) and wherein the core portion and the shell portion each includes a fixed composition (Paragraph 0124 disclose a fixed composition for Li and Co.) and wherein the first cathode active material particle includes a continuous concentration gradient formed from a center of the first, cathode active material particle to a surface of the first cathode active material particle (Paragraph 0124 and Table 1.)
Regarding claims 8-11, Yoo and Park et al. teach the lithium secondary battery according to claim 1. Further, Yoo teaches wherein the first cathode active material particle is represented by the following Chemical Formula 1:
[Chemical Formula 1]
LixM1aM2bM3cOy
wherein in Chemical Formula 1, Ml, M2 and M3 are selected from a group consisting of Ni, Co, Mn, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga and B, 0<x≤1.1, 1.98≤y≤2.02, 0<a<l, 0<b<l, 0<c<l, and 0<a+b+c<l. (Paragraph 0124 discloses the first cathode active material is LiNi0.8Co0.11Mn0.09O2.)
Regarding claim 13, Yoo and Park et al. teach the lithium secondary battery according to claim 1. Further, Yoo teaches wherein the second active material includes a lithium metal oxide having at least two metal elements except for lithium, wherein the at least two metal elements includes nickel, and a content or a molar ratio of nickel is the largest among the at least two metal elements in the lithium metal oxide (Table 1).
Regarding claims 14 and 15, Yoo and Park et al. teach the lithium secondary battery according to claim 1. Further, Yoo teaches wherein the second
cathode active material particle is represented by the following Chemical Formula 3: [Chemical Formula 3]
LixNiαCoβMnγM4δM5εOy
wherein in Chemical Formula 3, M4 includes at least one element selected from a group consisting of Ti, Zr, Al, Mg, and Cr; and M3 includes at least one element selected from a group consisting of Sr, Y, W, and Mo; and
0<x<1.l, 1.98≤y≤2.02, 0.48≤α≤0.52, 0.18≤β≤0.27, 0.24≤γ≤0.32, 0≤δ≤0.03, 0≤ε≤ 0.03, and 0.98≤α+β+γ≤1.02. (Paragraph 0127 discloses the second cathode active material is LiNi0.5Co0.2Mn0.3O2.)
Regarding claim 16, Yoo and Park et al. teach the lithium secondary battery according to claim 1. Further, Yoo teaches wherein a blending weight ratio of the first cathode active material particle and the second cathode active material particle is in a range from 9:1 to 1:9. (See table 2)
Regarding claim 17, Yoo and Park et al. teach the lithium secondary battery according to claim 1. However, they do not teach wherein an exothermic peak of the second cathode active material particle is 40 J/g or less at 200 °C or more in a Differential Scanning Calorimetry (DSC) measurement.
However, Yoo et al. disclose using NCM532 (Paragraph 0127) which is identical to the lithium metal oxide used in the current application. 
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner,
II. 	COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claims 18 and 19, Yoo and Park et al. teach the lithium secondary battery according to claim 1. Further, Yoo teaches wherein the first cathode active material particle or the second cathode active material particle further includes a coating on a surface thereof, and the coating includes at least one selected from a group consisting of Al, Ti, Ba, Zr, Si, B, Mg, P, an alloy thereof and an oxide thereof (Paragraph 0073) or the coating is also in the form of a dopant (Paragraph 0074).

Claims 1, 4-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (EP 3 324 465 A1) and further in view of Park et al. (US 2016/0049647 A1).
Regarding claim 1, Han et al. teach a lithium secondary battery (Abstract), comprising:
a cathode formed from a cathode active material including a first cathode active material particle (Paragraph 0116) and a second cathode active material particle (Paragraph 0119); an anode (Paragraph 0121)
a separation layer interposed between the cathode and the anode (Paragraph 0122), wherein the first cathode active material particle includes a lithium metal oxide in which at least one metal forms a concentration gradient (Paragraphs 0115-0116 disclose a concentration gradient between the central and surface portion of the material.). However, Han et al. do not specifically teach wherein the second cathode active material particle includes primary particles being aggregated with each other, the primary particles having different shapes or crystalline structures from each other, wherein the different shapes include a first shape including a granular shape or a spherical shape and second shape including a rod shape or a needle shape.
Park et al. teach a cathode active material for a lithium ion battery (Abstract) which includes primary particles being aggregated with each other (Abstract, fig. 26A)), the primary particles having different shapes or crystalline structures from each other, wherein the different shapes include a first shape including a granular shape or a spherical shape and second shape including a rod shape or a needle shape (Fig. 3 and paragraph 0087 discloses changes in shape starting from the interior to the exterior in that primary particles of relatively circular type having width and length of 0.8 to 1.2 are formed in the interior, and primary particles having increased aspect ratio as going to the surface are agglutinated.), wherein the first shape is arrange in a central region of the second cathode active material particle, and the second shape is arranged in a peripheral region of the second cathode active material particle surrounding the central region (Paragraphs 0085 and 0086 disclose the primary particle of the first interior is characterized that the a-axis direction length to c-axis direction length ratio of the primary particle of the first interior may be 0.5 to 2.0 (an aspect ratio of 1 is a sphere), and the a-axis direction length to c-axis direction length ratio of the primary particle of the second interior may be 2 to 30 (an aspect ratio up to 30 is rod-like).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Han with Park in order to improve battery output and electric energy generated inside of the particle can be effectively delivered due to reduced contact resistance between the particles. As a result, high capacity can be displayed.
Regarding claim 4, the combination of Han and Park et al. teach the lithium secondary battery according to claim 1. However, they do not teach wherein the second cathode active material particle includes a first particle arranged in a central region and a second particle arranged in a peripheral region, and the first particle and the second particle have different shapes or crystalline structures from each other or wherein the central region of the second cathode active material particle includes an area within a region corresponding to 20% to 80% of a radius from a center of the second cathode active material particle.
However, Han et al. disclose using NCM532 (Paragraph 0127) which is identical to the lithium metal oxide used in the current application and Park et al. disclose using particles of different shapes for the cathode active material (Paragraphs 0085-0087).
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
II. 	COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada,
As such, it would be obvious for the NCM532 of Han in combination with Itou to include primary particles having different shapes or crystalline structures from each other being that it is identical to the compound as claimed and indicated in the specifications.
Regarding claims 5-7, Han and Park et al. teach the lithium secondary battery according to claim 1. Further, Han teaches wherein the first cathode active material particle includes a core portion, a shell portion, and a concentration gradient region between the core portion and the shell portion, wherein the concentration gradient is formed in the concentration gradient region (Paragraph 0116 disclose a concentration gradient for Ni and Mn.) and wherein the core portion and the shell portion each includes a fixed composition (Paragraph 0116 disclose a fixed composition for Li and Co.) and wherein the first cathode active material particle includes a continuous concentration gradient formed from a center of the first, cathode active material particle to a surface of the first cathode active material particle (Paragraph 0116 and Table 1.)
Regarding claims 8-11, Han and Park et al. teach the lithium secondary battery according to claim 1. Further, Han teaches wherein the first cathode active material particle is represented by the following Chemical Formula 1:
[Chemical Formula 1]
LixM1aM2bM3cOy
wherein in Chemical Formula 1, Ml, M2 and M3 are selected from a group consisting of Ni, Co, Mn, Na, Mg, Ca, Ti, V, Cr, Cu, Zn, Ge, Sr, Ag, Ba, Zr, Nb, Mo, Al, Ga and B, 0<x≤1.1, 1.98≤y≤2.02, 0<a<l, 0<b<l, 0<c<l, and 0<a+b+c<l. (Paragraph 0116 discloses the first cathode active material is LiNi0.8Co0.11Mn0.09O2.)
Regarding claim 12, Han and Park et al. teach the lithium secondary battery according to claim 1. Further, Han teaches wherein the second cathode active material particle is represented by the following Chemical Formula 2:
[Chemical Formula 2]
LixNiaCobMncM4dM5eOy
wherein in Chemical Formula 2, M4 includes at least one element selected from a group consisting of Ti, Zr, Al, Mg, and Cr; and M5 includes at least one element selected from a group consisting of Sr, Y, W, and Mo; and 0<x< 1.5, 1.98≤y≤2.02, 0.313≤a≤0.353, 0.313≤b≤0.353, 0.313≤c≤0.353, 0≤d≤0.03, 0≤e≤0.03, and 0.98≤a+b+c≤1.02 (Paragraph 0119 teach LiNi1/3Co1/3Mn1/3O2.). 
Regarding claim 13, Han and Park et al. teach the lithium secondary battery according to claim 1. Further, Han teaches wherein the second active material includes a lithium metal oxide having at least two metal elements except for lithium, wherein the at least two metal elements includes nickel, and a content or a molar ratio of nickel is the largest among the at least two metal elements in the lithium metal oxide (Table 1).
Regarding claim 16, Han and Park et al. teach the lithium secondary battery according to claim 1. Further, Han teaches wherein a blending weight ratio of the first cathode active material particle and the second cathode active material particle is in a range from 9:1 to 1:9. (See table 2)
Regarding claim 17, Han and Park et al. teach the lithium secondary battery according to claim 1. However, they do not teach wherein an exothermic peak of the second cathode active material particle is 40 J/g or less at 200 °C or more in a Differential Scanning Calorimetry (DSC) measurement.
However, Han et al. disclose using NCM111 (Paragraph 0119) which is identical to the lithium metal oxide used in the current application. 
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner,
II. 	COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Regarding claims 18 and 19, Han and Park et al. teach the lithium secondary battery according to claim 1. Further, Han teaches wherein the first cathode active material particle or the second cathode active material particle further includes a coating on a surface thereof, and the coating includes at least one selected from a group consisting of Al, Ti, Ba, Zr, Si, B, Mg, P, an alloy thereof and an oxide thereof (Paragraph 0070) or the coating is also in the form of a dopant (Paragraph 0071).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729